Citation Nr: 1217960	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-01 892	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for the Veteran's service-connected tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1950 to July 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his January 2009 Substantive Appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in August 2010 the Veteran withdrew his request for a hearing.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The Veteran's claim was previously before the Board in July 2011, on which occasion the Board remanded the claim for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's current diminished respiratory capacity is related to his chronic obstructive pulmonary disease, which is unrelated to his service-connected inactive pulmonary tuberculosis.  



CONCLUSION OF LAW

The criteria for a compensable rating for inactive pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.97, Diagnostic Codes 6721-6724 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in November 2006, April 2007 and August 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit has reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the Board's July 2011 remand noted the applicable rating criteria and this has been followed by a subsequent readjudication in April 2012.  The Veteran has had a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Board does note that the July 2011 remand instructed the RO/AMC to attempt to obtain VA treatment records from the 1950s.  The RO/AMC attempted to recover these records but determined that there were no such records available under the Veteran's name or Social Security number.  The Veteran was informed of VA's inability to obtain these records in an August 2011 letter.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a compensable rating for his service-connected tuberculosis.  Essentially, the Veteran contends that the evaluation currently in effect for his service-connected tuberculosis does not accurately reflect the severity of that condition. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran was first granted entitlement to service connection for pulmonary tuberculosis in August 1957.  That condition was initially assigned a 100-percent rating evaluation effective from January 25, 1957.  In June 1958 the Veteran was diagnosed with inactive minimal, chronic pulmonary tuberculosis.  In accordance with Diagnostic Code 6723, as discussed below, the rating evaluation was therefore decreased to 50 percent effective June 19, 1960.  The rating was further reduced to 30 percent effective June 10, 1964.   A noncompensable rating was assigned effective June 10, 1969.  

In October 2006 the Veteran submitted a claim asserting entitlement to a compensable rating for his service-connected tuberculosis.  In a June 2007 rating decision the RO denied entitlement to a compensable rating.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007.  In November 2008 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) in January 2009.  The Veteran's claim first came before the Board in July 2011, at which time it was remanded for further development.  The Board notes that the requested development has been completed and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The Veteran's service-connected tuberculosis has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6722.  

The General Rating Formula for inactive pulmonary tuberculosis states that when a veteran was receiving or entitled to receive compensation for pulmonary tuberculosis on August 19, 1968, a 100 percent schedular evaluation with be assigned for two years after the date of inactivity following active pulmonary tuberculosis that was clinically identified during active service or subsequent thereto.  Thereafter, for the next four years or up to six years after the date of inactivity, a 50 percent evaluation is warranted.  For the next five years, or to 11 years after the date of inactivity, a 30 percent rating will be granted.  A minimum 30-percent evaluation is also warranted following far-advanced lesion diagnosed at any time while the disease process was active.  A 20 percent evaluation is warranted following moderately advanced lesions with continued disability such as emphysema, dyspnea on exertion, or an impairment of health.  Otherwise, a noncompensable evaluation will be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6723.  

In October 1996, VA adopted new rating criteria for many respiratory disorders, including pulmonary tuberculosis initially evaluated after August 19, 1968.  VA cannot change the rating scheme for pulmonary tuberculosis diagnosed before August 19, 1968, as that rating scheme and veterans whose pulmonary tuberculosis must be evaluated pursuant to it, have been protected by Congress.  See 38 C.F.R. §§ 4.89, 4.96 (1995).

The relevant evidence of record includes VA treatment records, VA examination reports, written statements from the Veteran and internet articles.  This evidence clearly indicates that the Veteran's pulmonary tuberculosis was found to be inactive in June 1958.

The Veteran was afforded a VA examination in support of his increased rating claim in November 2006.  The Veteran reported a reactivation of his tuberculosis with symptoms of limited lung capacity.  Radiographic imagery revealed flattening of the hemidiaphragms, consistent with air trapping.  Increased interstitial markings in the right lung were noted consistent with probably fibrosis.  Scarring in the right costophrenic angle was identified, as was old granulomatous disease of the chest.   The examiner stated that the established diagnosis of tuberculosis, pulmonary, moderately advanced, inactive, was unchanged.  

VA treatment records from both before and after that examination indicate treatment for chronic obstructive pulmonary disease (COPD) and a history of cigarette smoking for more than 60 years.  

In April 2007 the Veteran was afforded another VA examination to determine the extent of his tuberculosis and to clarify whether or not that condition had reactivated.  The Veteran reported shortness of breath and dyspnea on exertion.  He also reported recurrent coughing spells and stated that these symptoms had worsened over the years.  The Veteran reported that he has been smoking since he was approximately 12 years old and that while he used to smoke approximately a pack of cigarettes a day he has been smoking slightly less for the past few years.  The Veteran stated that he smokes filterless cigarettes that he rolls himself.  Physical examination revealed that the Veteran's lungs were clear to auscultation.  Slightly decreased breath sounds were noted at both bases.  There were no crackles, rales or rhonchi.  The examiner reviewed clinical testing, including pulmonary function tests from November 2006, and stated that these findings were suggestive of mixed obstructive and restrictive disease.  Radiographic imagery revealed COPD changes and biapical scarring (greater on the right than the left) probably related to the Veteran's history of tuberculosis.  There was no claim film evidence of active pulmonary tuberculosis.  The examiner stated that the Veteran has a very strong risk factor for developing COPD, which includes his long-standing history of tobacco smoking.  The examiner stated that based on the significant obstructive shown on the Veteran's pulmonary function testing his respiratory symptoms are most likely related to his COPD.  He stated that the Veteran's COPD was less likely than not a result of the Veteran's tuberculosis and most likely a result of chronic smoking.  

In April 2007 the Veteran submitted a written statement wherein he asserted that his COPD is a linked to fluid he retains in his lungs, which he apparently relates to his history of tuberculosis.  In October 2010 the Veteran submitted several internet articles on tuberculosis.  

In August 2011 the Veteran was afforded another VA examination.  The examiner noted that the Veteran was not currently undergoing treatment for tuberculosis and that his tuberculosis has been inactive since 1957 and was currently inactive.  Residual findings of subjective dyspnea on exertion and apical scarring on x-rays were noted.  Radiographic imagery from August 2011 revealed secondary changes of COPD.  Pulmonary function testing was also performed.  The examiner stated that the Veteran's smoking-related COPD was predominantly responsible for his pulmonary function limitations.  

After a careful review of the entirety of the evidence of record, the Board finds that the criteria for a compensable rating for tuberculosis have not been met for any time during the period currently on appeal.  In this regard, the Board notes that the VA examinations of record indicate that the Veteran's pulmonary limitations are related to his diagnosed COPD, and not to inactive tuberculosis.  

A compensable rating under the applicable rating criteria requires, at a minimum, that the Veteran have demonstrated moderately advanced lesion with continued disability such as emphysema, dyspnea on exertion, or an impairment of health.  In the absence of such findings a noncompensable evaluation is to be assigned.   Although the Veteran has made subjective reports of dyspnea on exertion there is no evidence that the Veteran has a history of moderately advanced lesions.  

With regard to the internet articles submitted by the Veteran the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional..." Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board has no reason to doubt the veracity of the information submitted, but it does not establish any specific symptomatology experienced by the Veteran and does not relate to the history of the Veteran's disease process.  

The Board has considered the applicability of alternative diagnostic codes, but has determined that there is no applicable diagnostic code under which the Veteran may be granted a compensable rating.  

In this regard, the Board notes that the Veteran has previously claimed entitlement to service connection for chronic obstructive pulmonary disease.  Entitlement to service connection for this condition was denied in the June 2007 rating decision and the Veteran properly appealed that determination.  However, in August 2010 the Veteran explicitly withdrew his appeal on that issue.

The Veteran's contention that his current breathing difficulties are a result of his service-connected inactive pulmonary tuberculosis has been considered.  However, the medical evidence of record indicates that this is actually due to the Veteran's chronic obstructive pulmonary disease.  

A Veteran may only be compensated for service-connected disability.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140) (1996)).  Here, however, the medical evidence of record clearly indicates that the Veteran's pulmonary function difficulties are attributable to non-service connected pathology resulting from his history of smoking.  

The Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's disability has manifestations exceeding those contemplated by the schedular criteria.  Assignment of an extra-schedular evaluation in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the lay and medical evidence is against a compensable rating for the Veteran's service-connected tuberculosis for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of his disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for the Veteran's service-connected tuberculosis is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


